Citation Nr: 1212363	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-42 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for anterior spurring of L4-5 and lumbar spondylosis.

2.  Entitlement to service connection for restless legs syndrome, to include as due to an undiagnosed illness or as secondary to service-connected lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to September 2002 and from October 2007 to October 2008.  The Veteran also had many years of reserve service in the Oklahoma National Guard, including multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) ranging from 2006 to 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in March 2009 and September 2009 the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In January 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to service connection for restless legs syndrome, to include as due to an undiagnosed illness or as secondary to service-connected lumbar spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Anterior spurring of L4-5 and lumbar spondylosis is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for anterior spurring of L4-5 and lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.


The Veteran filed his claim of entitlement to service connection for a lumbar spine disorder in October 2008.  He was notified of the provisions of the VCAA by the RO in correspondence dated in October 2008.  This pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  The RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

In a March 2009 rating decision, the RO granted entitlement to service connection for anterior spurring of L4-5 and lumbar spondylosis and assigned a 20 percent evaluation, effective October 9, 2008.  The Veteran appealed the assignment of the initial evaluation for that benefit.

As noted above, the Veteran's claim for an initial rating for his lumbar spine disability arose from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, and VA and private treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a hearing in front of the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claim.


The Veteran was also provided with VA examinations in February 2009 and November 2011 for his service-connected anterior spurring of L4-5 and lumbar spondylosis.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected lumbar spine disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine disability since the November 2011 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected anterior spurring of L4-5 and lumbar spondylosis has been evaluated as degenerative arthritis of the spine (designated at Diagnostic Code 5242) and is rated as 20 percent pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011). 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. 

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note: (2) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.) 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

Factual Background and Analysis

VA treatment notes dated in October 2008 reflected complaints of low back pain and intermittent bilateral leg numbness with an assessment of chronic back pain.  Physical examination findings were listed as normal range of motion in the lower back, negative straight leg raising test, and full strength as well as +2 deep tendon reflexes in the lower extremities.  An October 2008 X-ray report revealed normal vertebral body heights and intervertebral disc spaces, normal lumbar lordosis, unremarkable soft tissues, suggestion of bilateral pars defects at L4 and L5, and less than Grade 1 (approx. 10%) anterolisthesis of L5 on S1 stable with flexion and extension views listed as very slight spondylolisthesis.  Physical therapy outpatient notes dated in December 2008 showed that the Veteran received a TENS unit, hot packs, muscle relaxers, and exercises for his lumbar spine complaints.

In a February 2009 VA fee-based spine examination report, the Veteran complained of stiffness, numbness, constant low back pain, and radiating pain to his legs.  He indicated that he takes no medication, does not receive treatment for his condition, and has had no periods of incapacitation.  Physical examination findings were listed as normal gait, normal posture, no evidence of radiating pain on movement, absent muscle spasm, no tenderness, negative straight leg raising test bilaterally, and no ankylosis.  Range of motion findings of the lumbar spine were listed as forward flexion to 58 degrees (degree that pain occurs); backward extension to 20 degrees (degree that pain occurs); right lateral flexion to 30 degrees (degree that pain occurs); left lateral flexion to 26 degrees (degree that pain occurs); right rotation to 30 degrees (degree that pain occurs); and left rotation to 30 degrees (degree that pain occurs).  It was indicated that joint function of the spine was additionally limited by pain after repetitive use but that there was no additional limitation in degree.  

The examiner noted that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed normal muscle function, normal sensory function, and +2 reflexes at the ankle and knee.  A February 2009 X-ray report of the lumbar spine listed an impression of minimal diffuse lumbar spondylosis.  A February 2009 MRI report revealed anterior spurring at L4-5.  The examiner, a physician, listed a diagnosis of anterior spurring of L4-5 and lumbar spondylosis.  The effect of the condition on the Veteran's daily activity was noted to be moderate. 

Private treatment records dated in December 2010 and June 2011 detailed additional treatment for lumbago, spondylolisthesis, and ankylosing spondylitis with inflammatory back pain.  The Veteran complained of occasional lower extremity parathesias as well as tingling and lower back pain.  A June 2011 X-ray report listed an impression of Grade I anterior sponylolisthesis L5 on S1 (which had increased and measured 8 millimeters), bilateral spondylolyses at L5-S1, and facet osteoarthritis L4-L5 and L5-S1.  

In a November 2011 VA fee-based spine examination report, the Veteran complained of limitation in walking, stiffness, fatigue, spasms, weakness, decreased motion, paresthesia, moderate pain, and numbness.  It was indicated that he experienced functional impairment which was described as pain, weakness, speed, and limitation of motion of the joint (cannot bend over fully or turn at waist (limited)).  The Veteran was noted to be working and not to have any periods of incapacitation.  Physical examination findings were listed as normal gait, normal posture, no evidence of radiating pain on movement, absent muscle spasm, no tenderness or guarding of movement, negative straight leg raising test bilaterally, and no ankylosis or atrophy.  Range of motion findings of the lumbar spine were listed as forward flexion to 80 degrees (pain occurring at 40 degrees and repetitive range of motion possible to 60 degrees); backward extension to 20 degrees (degree that pain occurs); right lateral flexion to 20 degrees (degree that pain occurs); left lateral flexion to 20 degrees (degree that pain occurs); right rotation to 30 degrees; and left rotation to 30 degrees.  It was indicated that joint function of the spine was additional limited by pain after repetitive use and that pain had the major functional impact.  

Neurological examination of the lower extremities revealed no sensory deficits, no lumbosacral motor weakness, and +2 reflexes at the ankle and knee.  It was noted that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner, a physician, listed a diagnosis of anterior spurring of L4-5 and lumbar spondylosis.  The condition was listed as active with decreased and painful range of motion but no effect on his occupation or his daily activities. 

In written statements as well as during the January 2012 hearing, the Veteran and his spouse have asserted that his service-connected lumbar spine disability is manifested by functional impairment, bilateral leg numbness/tingling, pain, and limitation of motion.

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for an initial rating in excess of 20 percent for anterior spurring of L4-5 and lumbar spondylosis have not been met.  Evidence of record does not show that the Veteran suffers from forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In addition, while the Veteran complained of occasional numbness/tingling and radiating pain to the lower extremities, objective compensable neurologic manifestations associated with his service-connected lumbar spine disability are clearly not documented in the evidence of record.  The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the February 2009 and November 2011 VA examination reports each specifically indicated that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain, the Veteran has not demonstrated loss of flexion to 30 degrees.  The evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected lumbar spine disability.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation.

The Veteran also submitted written statements and hearing testimony discussing the severity of his service-connected lumbar spine symptomatology.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased lumbar spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran and his spouse's statements are inconsistent with the evidence of record, the Board finds his assertions of increased lumbar spine symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased lumbar spine symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for anterior spurring of L4-5 and lumbar spondylosis must be denied.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms concerning the Veteran's lumbar spine disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate. Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, the November 2011 VA fee-based examiner specifically reported that the Veteran's lumbar spine disability had no significant effects on his occupation.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 





ORDER

Entitlement to an initial evaluation in excess of 20 percent for anterior spurring of L4-5 and lumbar spondylosis is denied.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for restless legs syndrome, to include as due to an undiagnosed illness or as secondary to service-connected lumbar spine disability,  is warranted. 

In written statements as well as during his Board videoconference hearing, the Veteran has asserted that his claimed lower extremity disorder was due to an undiagnosed illness.  He also contended that his service-connected lumbar spine disability had caused or aggravated his claimed lower extremity disorder.  The Veteran's spouse reported that she had observed his legs begin to kick and twitch upon lying down to sleep in the months after his separation from service.

Service treatment records are devoid of any complaints, findings, or diagnoses of any lower extremity disorders.  Post-service VA treatment notes showed complaints of intermittent bilateral lower extremity numbness in October 2008.  An April 2009 private treatment note listed an assessment of history of what really could possibly be some restless legs (from what the Veteran described).  An additional VA assessment noted listed an Axis III diagnosis of restless legs syndrome. 

In a February 2009 VA fee-based spine examination report, the Veteran complained of restless legs that twitch at night.  In a December 2009 VA peripheral nerves examination report, the Veteran detailed a history of an uncontrollable urge to move his legs during the day accompanied by aching pain located in the posterior thigh and calf muscles.  He indicated that symptoms improved with prescribed medication.  He stated that he also experienced a tingling sensation that radiated from his hip down the lateral edges of his lower extremities.   It was indicated that the Veteran's spouse observed constant leg movement and leg twitches during his sleep at night.

Neurological examination findings were listed as +2 deep tendon reflexes of the lower extremities, full motor strength without evidence of muscle atrophy, and intact sensory findings.  A VA nurse practitioner listed an impression of restless legs syndrome, opining that the condition was less likely than not secondary to the Veteran's service-connected anterior spurring of L4-5 and spondylosis.  She indicated that there was no indication per review of medical literature to suggest a link between the two disorders.  However, she did note that lumbosacral radiculopathy had been associated with restless leg syndrome.

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent, or more, not later than December 31, 2016; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 76 Fed. Reg. 81,834 (December 22, 2011). 

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical, indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  In addition to chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In light of the evidence discussed above as well as the Veteran's recent assertions of that his claimed disorder was an undiagnosed illness related to his active service in the Southwest Asia, the AMC should arrange for an additional VA medical opinion to clarify the nature and etiology of his claimed bilateral lower extremity disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file further reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma; however, the claims file only contains VA treatment records dated up to October 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed bilateral lower extremity disorder from the Oklahoma City VAMC for the period from October 2009 to the present.  All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).  

2.  After those records have been obtained, the Veteran's claims file should be reviewed by a VA physician, preferably one with a specialty in peripheral nerve disorders, for an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral lower extremity disorder represents a known clinical diagnosis.  

If the Veteran's lower extremity symptoms can be prescribed to a known clinical diagnosis, the examination should determine whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral lower extremity disorder is causally or etiologically related to his period of active service. 

The examiner is also requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral lower extremity disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability.  If the examiner determines that there has been aggravation as a result of the lumbar spine disability, the examiner should report the baseline level of severity of the claimed disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

If the Veteran's lower extremity symptomatology does not represent a known clinical diagnosis, the examiner should determine whether it is as least as likely as not (50 percent probability or greater) that they represent a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs and symptoms or a disorder that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, or is otherwise related to service.  

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions as well as the prior opinions and findings in the February 2009, December 2009, and November 2011 VA examination reports as well as the May 2009 private physician statement of record.  

Prior to issuing the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of January 2010 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


